Citation Nr: 1215988	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right inguinal hernia scar, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for left knee sprain.

3.  Entitlement to an increased rating for multiple head traumas with residual headaches, short-term memory loss and concentration, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied increased ratings for right inguinal hernia scar, multiple head traumas with residual headaches, and left knee sprain.

A note in the file reveals that the Veteran failed to appear for a Board hearing scheduled for October 2011.

The issue of entitlement to an increased (compensable) rating for umbilical hernia has been raised by the record (in the Veteran's September 2009 notice of disagreement) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not asserted that any of the disabilities on appeal have caused him to be unemployable, and the evidence reveals that the Veteran is enrolled in college courses at a Community College.  As such, the issue of TDIU is not raised by the record and will not be addressed.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not asserted that any of the disabilities on appeal have caused him to be unemployable, and the evidence reveals that the Veteran is enrolled in college courses at a Community College.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's hernia scar was not manifested by deep scars or scars of 12 square area inches in size; the Veteran's hernia scar does not cause any limitations.

2.  The Veteran's left knee disability was not manifested by extension limited to 10 degrees, or flexion limited to 45 degrees, even taking into account his complaints of pain; nor has he been shown to have additional loss of range of motion upon repetitive use; slight recurrent subluxation or lateral instability have not been shown.

3.  The Veteran has headaches which are prostrating and occur more than once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right inguinal hernia scar have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2011).

2.  The criteria for a compensable rating for left knee sprain have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 5257, 5260, 5261 (2011).

3.  The criteria for a 30 percent rating, but not greater, for migraine headaches, as a residual of a head injury, are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8100,8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2009 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the May 2009 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and US military health facility medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.

The Board acknowledges that the August 2009 VA knee examiner did not have the Veteran's claims file for review at the time of the examination.  The Board notes that there is no diagnostic doubt as to the Veteran's disability and the August 2009 VA examiner discussed the Veteran's symptomatology related to his service-connected left knee disability.  The Veteran has not suggested that the examination was inadequate and has not identified any information in the claims file that was relevant and probative to the August 2009 VA examiner.  

In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disabilities on appeal are entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Right inguinal hernia scar

Service connection for the Veteran's right inguinal hernia scar was granted in August 2008, and a rating of 10 percent was assigned.  The Veteran's claim for an increased rating for his service-connected right inguinal hernia scar was received in December 2008.  The Board observes that while the Veteran is service-connected for umbilical hernia, the issue of entitlement to an increased rating for umbilical hernia is not before the Board.

Effective October 23, 2008, the portion of the Rating Schedule pertaining to the rating of skin disorders (38 C.F.R. § 4.118) was revised.  Under Diagnostic Code 7801,for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, a 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is the only rating assignable.

Under Diagnostic Code 7804, a 20 percent rating requires three or four scars that are unstable or painful.  Under Diagnostic Code 7805, effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

At an August 2009 VA digestive examination the Veteran stated that his umbilical hernia had healed and was asymptomatic, but complained of chronic pain in the right inguinal area since his 2007 surgery.  Physical examination of the abdomen revealed a well-healed scar.  

At an August 2009 VA scar examination the Veteran indicated that his scars (right inguinal hernia scar and right umbilical hernia scar) were nontender without heat, redness or swelling or tenderness.  The Veteran said he had no limitations due to his scar.  The examiner noted that the Veteran had a well-healed periumbilical scar and well-healed right inguinal herniorrhaphy scar.  The scar in the umbilicus was 1.5 cm, and the scar on the right inguinal area was 3 cm.  The scars were superficial, nonpainful, without skin breakdown; there was no inflammation, edema, or keloid formation.

The Veteran's scars are not deep, and are not 12 square area inches in size.  Further, the Veteran's scar disability does not approximate three or four scars that are unstable or painful.  Further, the scars do not cause any limitations.  In sum, a rating in excess of 10 percent for a right inguinal hernia scar is not warranted.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's scar disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Further, the Board can find no assertions by the veteran indicating that he has any scar symptoms that would warrant a higher rating in this case.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and a rating in excess of 10 percent for a right inguinal hernia scar is not warranted.

II.  Left knee sprain.

Service connection for the Veteran's left knee disability was granted in August 2008, and a noncompensable rating was assigned, effective January 23, 2008.  The Veteran's claim for an increased rating for his service-connected left knee disability was received in December 2008.

At an August 2009 VA examination the Veteran complained of occasional sharp left knee pain, with instability.  He stated that he wore a left knee brace.  The Veteran stated that he had no acute flare-ups of his left knee pain that had been incapacitating in the past 12 months.  Physical examination revealed full range of motion with flexion of 0 to 140 degrees, and extension to 0 degrees.  There was no objective evidence of pain upon motion.  There was no objective evidence of heat, swelling, or tenderness of the left knee.  Stability of the left knee was intact with a negative Lachman's test and negative McMurray's sign.  There was no additional limitation noted with 3 repetitions of movement during the physical examination related to pain, fatigue, incoordination, weakness, or lack of endurance. 

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.
Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

First, the Board notes that X-ray evidence of left knee arthritis has not been shown.

In considering the evidence of record, the Board finds that a compensable rating for the Veteran's left knee disability is not warranted.  In this regard, under Diagnostic Code 5260, the Veteran has not been shown to have limitation of flexion to 45 degrees to warrant a compensable disability rating.  Additionally, the Veteran is not entitled to a separate compensable rating under Diagnostic Code 5261, which governs limitation of extension in the leg.  The Board notes that the Veteran has not been shown to have limitation of extension to 10 degrees.  

In addition, the Board has considered whether the Veteran is entitled to a compensable rating under Diagnostic Code 5257.  While the Veteran has indicated that he wears a left knee brace, physical examination has revealed no objective evidence of instability or subluxation.  As such, a compensable rating under Diagnostic Code 5257 is not warranted.

The Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The August 2009 VA examiner specifically noted that the Veteran had no objective evidence of pain upon motion, and further indicated that the Veteran's left knee had no additional limitation noted with 3 repetitions of movement related to pain, fatigue, incoordination, weakness, or lack of endurance.  In short, the findings do not indicate a disability picture comparable to having left knee flexion limited to 45 degrees or left knee extension limited to 10 degrees as is necessary in order to achieve a compensable, 10 percent, evaluation under Diagnostic Code 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) holds that where a claimant who has both limitation of flexion and limitation of extension of the same leg, such must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, however, the medical findings previously discussed do not establish loss of left knee flexion or extension to a compensable degree at any time during the rating period on appeal, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

The Board has also considered the Veteran's statements concerning his left knee disability.  For example, the Veteran has indicated that his left knee is unstable.  However, competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The Board again notes that the August 2009 VA examination found that stability of the left knee was intact with a negative Lachman's test and negative McMurray's sign.

The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's left knee disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable, and the preponderance of the evidence is against a compensable rating for the Veteran's left knee disability.

III.  Multiple head traumas with residual headaches, short-term memory loss and concentration

Service connection for the Veteran's head trauma disability was granted in August 2008, and a rating of 10 percent was assigned, effective January 23, 2008.  The Veteran's claim for an increased rating for his service-connected head trauma disability was received in December 2008.

Residual disability of traumatic brain injury is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The protocol for rating traumatic brain injury (TBI) residuals was revised effective October 23, 2008.  Since the Veteran's claim was received in December 2008, the revised regulations are to be applied.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from traumatic brain injuries and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' table.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'

Physical (including neurological) dysfunction based on the following list, is to be evaluated under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and are to be combined under § 4.25 for each separately rated condition.  The evaluation assigned based on the 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled 'total.'  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than 'total,' since any level of impaired consciousness would be totally disabling.  A 100-percent disability rating is to be assigned if 'total' is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' the overall disability rating is to be assigned based on the level of the highest facet as follows: 0=0 percent; 1= 10 percent; 2=40 percent; and 3=70 percent.  For example, a 70 percent disability rating is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled 'Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified' with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): 'Instrumental activities of daily living' refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from 'Activities of daily living,' which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms 'mild,' 'moderate,' and 'severe' traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TRAUMATIC BRAIN INJURY NOT OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified: Memory, attention, concentration, executive functions: 0-No complaints of impairment of memory, attention, concentration, or executive functions.  1-A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  2-Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  3-Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Judgment: 0-Normal.  1-Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  2-Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  3-Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Social Interaction: 0-Social interaction is routinely appropriate.  1-Social interaction is occasionally inappropriate.  2-Social interaction is frequently inappropriate.  3-Social interaction is inappropriate most or all of the time.

Orientation: 0-Always oriented to person, time, place, and situation.  1-Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  2-Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.  3-Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system): 0-Motor activity normal.  1-Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  2-Motor activity mildly decreased or with moderate slowing due to apraxia.  3-Motor activity moderately decreased due to apraxia.

Total Motor activity severely decreased due to apraxia.

Visual spatial orientation: 1-Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).  2-Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS.  3-Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms: 0-Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  1-Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  2-Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral effects:

0  One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  1-One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  2-One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  3-One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Communication: 0-Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  1-Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.  2-Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.  3-Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.

Consciousness:

Total Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a (effective October 23, 2008).

The Board observes that the Veteran is in receipt of a separate 10 percent rating for tinnitus, which is the maximum available schedular rating for this disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran has also been awarded a 50 percent disability rating for PTSD, which contemplates symptoms such as impairment of affect, speech, short and long term memory, abstract thinking, mood, motivation, and sleep as well as difficulty in understanding complex commands and in establishing and maintaining effective work and social relationships.  38 U.S.C.A. § 4.130, Diagnostic Code 9411.

As such, the Veteran has already been awarded compensation for the cognitive impairment aspects of disability identified in the table entitled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' which includes memory, attention, concentration, executive functions, judgment, social interaction, orientation, visual spatial orientation, neurobehavioral effects, communication and consciousness.

Accordingly, the Board will focus its discussion on potential factors for which compensation has not been awarded and the purely subjective symptoms not captured with the 50 percent disability rating under Diagnostic Code 9411, such as headaches, hypersensitivity to sound, fatigability, blurred or double vision, etc.

A level of severity of 1 has been assigned for the memory, attention, concentration, executive functions facet.  A level of severity 1 is warranted when the Veteran has a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The evidence clearly shows that the Veteran does not warrant a level of severity of 2.  To warrant a level of severity of 2, there must be objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  While the July 2009 VA examiner noted the Veteran's subjective complaints of a mild to moderate short-term memory difficulty, the Board notes that objective testing at the July 2009 VA examination revealed only mild (memory, attention, concentration, and executive functions) functional impairment.  In this regard, the Board observes that in discussing the Veteran's cognitive impairment, the July 2009 VA examiner indicated that the examiner noted that while the Veteran was slow in performing serial seven subtractions, the Veteran's mini mental status examination showed 30/30.  Further, at the July 2010 VA PTSD examination the Veteran denied any memory problems.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's memory difficulties are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints.  Therefore, a level of severity of 2 is not warranted.

A level of severity of 0 has been assigned for the judgment facet.  The July 2009 VA examiner noted that the Veteran had normal judgment.  A higher level of severity of l is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of 0 has been assigned for the social interaction facet.  The July 2009 VA examiner noted that the Veteran's social interaction is routinely appropriate.  Further, the veteran indicated that he had three friends at the July 2010 VA PTSD examination.  A higher level of severity of l is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of 1 has been assigned for the orientation facet.  A higher level of severity of 2 is not warranted unless an examiner finds evidence such as occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.  The July 2009 examiner noted only that the Veteran was disoriented to person.  The July 2010 VA PTSD examiner noted that the Veteran's orientation to person, place, and time was normal.  As such, a level of severity of 2 is not warranted.  

A level of severity of 0 has been assigned for the motor activity (with intact motor and sensory system) facet.  The July 2009 VA examiner indicated that the Veteran had normal motor activity.  A higher level of severity of l is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of 1 has been assigned for the visual spatial orientation facet.  A higher level of severity 2 is not warranted unless there is evidence of moderate impairment including getting lost in unfamiliar surroundings, difficulty reading maps, following directions, and judging distance, and difficulty using assistive devices such as GPS.  The July 2009 VA examiner specifically noted that the veteran was able to use a GPS.

A level of severity of 1 has been assigned for the subjective symptoms facet.  A level of severity of 2 is not warranted unless there is evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  The July 2009 VA examiner only noted that the Veteran's symptoms would not interfere with his work. The evidence does not indicate that the Veteran's symptoms moderately interfere with work and, therefore, a level of severity of 2 is not warranted.

A level of severity of 1 has been assigned for the neurobehavioral effects facet.  The Board again notes that the Veteran is separately rated for PTSD.  To warrant a level of severity of 2, there must be one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  Here, the July 2009 VA examiner explained that the Veteran has one or more neurobehavioral effects that occasionally interferes with workplace interaction, social interaction or both.  Therefore, a level of severity of 2 is not warranted.

A level of severity of 0 has been assigned for the communication facet.  The record clearly shows that the Veteran is able to communicate by spoken and written language demonstrating expressive communication.  A higher level of severity of 1 is not warranted unless there is evidence of occasionally mild impairment of comprehension or expression, or both, of either spoken language or written language.

In sum, as only one evaluation is assigned for all the applicable facets, the disability rating assigned is 10 percent based upon the highest severity level of 1.

The Board will also consider whether the Veteran is entitled to a higher disability rating for headaches.  Diagnostic Code 8100 provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

At the July 2009 VA examination the Veteran has reported experiencing headaches twice a week that would last from 10 to 15 minutes to an hour.  He indicated that he would have sporadic headaches while attending class and that he would have to go outside the classroom for 20 minutes.  A VA treatment record dated in August 2009 reveals that the Veteran has been prescribed Zolmitriptan for his headaches.

The Veteran has provided credible evidence that he has headaches which are prostrating and occur more than once a month over the last several months.  Under Diagnostic Code 8100, that level of disability more nearly approximates a 30 percent rating.  As the Veteran has been able to maintain, albeit with difficulty, his college course work, the criteria for a 50 percent rating, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is not warranted.

As Diagnostic Code 8045 and Diagnostic Code 8100 contemplate manifestations of headaches, it would constitute prohibited pyramiding to provide separate 10 and 30 percent ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  A single 30 percent rating under Diagnostic Code 8100 is; however, warranted.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is competent to report with respect to his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, the Board finds that the VA examination reports, which considered the Veteran's reported symptoms, are more persuasive than the Veteran's assertions that he is entitled to a higher disability rating.  Further, the Board notes that the Veteran has provided credible reports of his headaches symptoms, and those credible reports have led to the assignment of a 30 percent rating for headaches in this case.

Conclusion

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disabilities on appeal are not rated by analogy, but, instead, have been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected disabilities on appeal.  The Veteran's symptoms such as lack of concentration and prostrating headaches attacks are specifically enumerated under the relevant diagnostic codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for right inguinal hernia scar is denied.

An increased (compensable) rating for left knee sprain is denied.

A rating of 30 percent for migraine headaches is granted, as a residual of a head injury, throughout the appeal period, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


